Title: From Alexander Hamilton to William S. Smith, 25 February 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            N York Febr. 25th. 1800—
          
          I have received Your two letters of the twentieth instant have been received.
          Neither remarks on the price of the wood contracted for I had not the smallest intention of finding fault with the part you had acted in the business—On the contrary I am well convinced that, as far as your agency was concerned that there  was due care exercised—I am still  however of opinion that the price is too high and that the Contractor might have ———— much more oeconomical ——.
          In the arrangement respecting wood I am well satisfied that as far as your agency was concerned there was due care exercised.
          I can only regret that the contractor should have been unable to procure more favorable terms,  and must still flatter myself that — any future supplies which may be found necessary wanted he will find it practicable — furnish at a lower price.
          I must adhere to the opinion that the allowances of fuel are quite liberal—The allowances to the British troops devise the in a much colder climate and where the price of wood is not so high as it is here as are  was much lower than it is here,  were not so great as those made to our troops—The men too live together in larger numbers than were contemplated by the allowances prescribed by the Secretary of War. From these circumstances  and from reflection on the subject I am induced to think that the regulations — the character of ——
          The regulations concerning barrack guards are not applicable to the guards which you speak of. Respecting —— these  guards your discretion will make such allowances as may be deemed necessary, having an eye to the general regulations of the War Department as a general guide.
          I have the most perfect confidence in your disposition to execute every duty—
          I thank you for the remarks relative to Brigade Inspector.
          Col. Smith—
        